         Case 2:20-cv-02422-ETH Document 11 Filed 09/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AARYN NYJJIRH LOFTON                           :         CIVIL ACTION
                                               :
              v.                               :
                                               :
ANDREW SAUL, Commissioner of                   :
Social Security                                :         NO. 20-2422

                                          ORDER

       AND NOW, this 21st day of September, 2020, upon consideration of Plaintiff’s

Complaint (Doc. 1) and Defendant’s Uncontested Motion to Remand (Doc. 9), IT IS

HEREBY ORDERED that the Motion is GRANTED, and the case is REMANDED to

Defendant for further administrative proceedings. Upon remand, the Appeals Council

will refer the case to a different administrative law judge for further evaluation and offer

Plaintiff the opportunity for a new hearing.

       This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g).

This is a final Order. The Clerk of Court shall mark this case closed for statistical

purposes.

                                           BY THE COURT:

                                           /s/ ELIZABETH T. HEY
                                           ___________________________________
                                           ELIZABETH T. HEY, U.S.M.J.
